Matter of VanLoan (2017 NY Slip Op 09011)





Matter of Vanloan


2017 NY Slip Op 09011


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1376 CA 17-00948

[*1]TESTAMENT OF CHARLOTTE S. VANLOAN, DECEASED. EDWARD C. VANLOAN, JR., AND KAREN DUFFY, PETITIONERS-RESPONDENTS; ROBIN. JONES, RESPONDENT-APPELLANT. (APPEAL NO. 2.)


LAW OFFICES OF HARIRI & CRISPO, NEW YORK CITY (RONALD D. HARIRI OF COUNSEL), FOR RESPONDENT-APPELLANT. 
COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (JOHN M. DELANEY OF COUNSEL), FOR PETITIONERS-RESPONDENTS.

	Appeal from a decree of the Surrogate's Court, Onondaga County (Ava S. Raphael, S.), entered September 21, 2016. The decree, among other things, admitted the Last Will and Testament of decedent Charlotte S. VanLoan to probate. 
It is hereby ORDERED that the decree is unanimously affirmed without costs.
Memorandum: We affirm the decree for reasons stated in the decision at Surrogate's Court. We write only to note that respondent's contention that the Surrogate erred in granting petitioners' motion for summary judgment dismissing her objections to probate because petitioners failed to attach a copy of the pleadings to the motion papers "is raised for the first time on appeal and thus is not properly before us" (Chapman v Pyramid Co. of Buffalo, 63 AD3d 1623, 1624 [4th Dept 2009]).
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court